In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole, *733which, after a hearing, denied the petitioner release on parole, the appeal is from a judgment of the Supreme Court, Dutchess County (Amodeo, J.), entered December 10, 1991, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Since the petitioner has failed to make a convincing showing that the New York State Division of Parole did not act properly in accordance with the statutory requirements, the determination denying him parole is not subject to judicial review (see, Executive Law § 259-i [5]; Matter of Gonzalez v Rodriguez, 135 AD2d 633; Matter of Davis v New York State Div. of Parole, 114 AD2d 412). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.